Citation Nr: 0915348	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-32 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1948 to April 
1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The appellant seeks benefits as the Veteran's surviving 
spouse. 

The appellant testified before the Board sitting at the RO in 
May 2007.  A transcript of the hearing is associated with the 
claims file. 

In September 2007, the Board remanded the claim for 
additional development, and it is now before the Board for 
adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


REMAND

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, VA must provide notice that 
includes (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  

Here, the RO provided correspondence in November 2005 and May 
2006 that provided notice of the criteria for entitlement to 
DIC and the respective responsibilities of the appellant and 
VA to obtain that evidence.  However, the notice did not 
provide a list of those disabilities for which the Veteran 
was service connected at the time of his death or the 
criteria for establishing service-connection based on a 
disability not yet service connected.  On remand, the Appeals 
Management Center provided a notice in December 2007 that 
also did not provide this information except that the notice 
did provide the criteria for assignment of a rating and 
effective date should service connection be awarded.  
Therefore, the Board concludes that the duty to notify was 
not satisfied with respect to a list of service-connected 
disabilities and three elements required to establish service 
connection.  A remand by the Board confers on the veteran, as 
a matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  An adequate notice 
and opportunity to respond must be provided.  

Service treatment records showed that the Veteran was 
evaluated for chest pains in April 1959, November 1964, and 
March 1966.  Electrocardiograms were normal.  On the latter 
occasion, an examiner diagnosed chest wall myalgia.  Numerous 
chest X-rays and reenlistment exams showed no pertinent chest 
or heart pathology.  In a January 1968 retirement examination 
the Veteran was again evaluated for complaints of chest pain.  
The examiner noted no previous history of heart disease but 
that the Veteran had chest pains that came on at any time and 
had previously been diagnosed as chest wall muscle spasms.  
The examiner noted a faint grade I/IV heart murmur at the 
apex but no radiation and diagnosed no organic heart disease.  

In an October 1991 RO hearing, the Veteran reported he had a 
heart attack in 1977. In a November 1993 VA cardiovascular 
examination, the examiner noted the Veteran's report that he 
had been diagnosed with hypertension and diabetes in 1991.   
The Veteran also reported that in 1992 he experienced three 
heart attacks, the first in 1977, and a stroke that left him 
with left sided weakness.  The examiner diagnosed generalized 
arteriosclerosis with carotid arteriosclerosis.  Also in 
November 1993, a VA examiner noted the Veteran's report that 
he had chest trauma and subsequent pain starting from the 
time when he caught the falling cases of milk during service.  
He reported he had no pulmonary contusion, trauma, or rib 
fracture, but had had occasional shortness of breath with no 
precipitating cause. 

In June 1996, the Board denied a claim for service connection 
for a heart disorder on the basis that the claim was not well 
grounded.  A medical opinion regarding the etiology of the 
cardiovascular disorders was not obtained.  

In April 2004, the Veteran fractured his right hip in a fall 
and underwent a surgical screw fixation of the femoral neck.  
Although the Veteran attempted rehabilitation for several 
months, his progress was hampered by general weakness and 
loss of weight.  In July 2005, an ultrasound study showed 
severe arterial obstruction of in both lower extremities.   
In August 2005, the Veteran underwent an above-the-knee 
amputation of the left leg as a result of end stage 
peripheral vascular disease and gangrene.  In November 2007, 
the Veteran's primary care physician stated that the 
Veteran's varicose veins and degenerative arthritis may have 
contributed to his level of immobility, leading to a fall, 
fractured hip, and advancing peripheral vascular disease.  

The Veteran died in a nursing home in September 2005.  The 
immediate cause of death listed on the death certificate was 
coronary artery disease due to or as a consequence of 
peripheral vascular disease.  Significant conditions 
contributing to (but not resulting in the underlying cause) 
were dementia and hyperlipidemia.  The certifying physician 
also indicated that tobacco use was a contributing cause of 
death.  

In June 2006, a VA physician noted a review of the claims 
file and noted that the Veteran was service-connected for 
varicose veins, degenerative disease of the lumbar spine, and 
residuals of a right ankle fracture.  He stated that the 
cause of the Veteran's death was less likely as not related 
to his service-connected conditions because varicose veins, 
degenerative spinal disease, and residuals of a right ankle 
fracture would not contribute to the development of the 
coronary artery and peripheral vascular diseases.  

In a May 2007 Board hearing, the appellant suggested that 
varicose veins led to peripheral vascular disease or that the 
two disorders were intertwined.  The appellant submitted a 
November 2007 letter from the Veteran's attending physician 
who suggested that the Veteran's varicose veins and service-
connected degenerative disc disease of the lumbar spine may 
have been contributing causes of death because they combined 
to severely limit the Veteran's mobility, resulted in a fall 
and hip fracture, and contributed to the advancement of the 
peripheral vascular disease that led to the Veteran's death.  

The duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Factors to 
consider in determining whether an examination is necessary 
include whether there is evidence of a current disability, 
and whether there is evidence that the disability may be 
associated with the appellant's military service or another 
service-connected disability but there is not sufficient 
medical evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In this case, there is medical evidence of cardiovascular 
disease at the time of death and evidence of treatment in 
service for chest pains on several occasions.  Although no 
chronic cardiovascular disease was diagnosed in service, 
there is lay evidence from the Veteran that he experienced 
symptoms of chest pains from the time of an accident in 
service through the time of his first heart attack.  
Therefore, a medical opinion whether the symptoms and 
treatment in service were related to the Veteran's 
subsequently diagnosed cardiovascular disease is necessary to 
decide the claim. 

Further, a private physician provided a conditional and 
retrospective opinion that the Veteran's service-connected 
varicose veins and lumbar spine disease imposed limitations 
on his mobility leading to falls, a fracture, and a 
deterioration of the peripheral vascular disease.  Therefore, 
a medical opinion based on the entire history regarding 
aggravation of cardiovascular disease by service-connected 
varicose veins and lumbar spinal disease and whether the 
latter disabilities contributed substantially and materially 
to the cause of death is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant and her 
representative with notice that includes 
(1) a statement of the conditions for 
which a veteran was service connected at 
the time of his death namely: 
degenerative changes of the lumbar spine 
rated as 40 percent disabling; varicose 
veins, left lower extremity, rated as 40 
percent disabling; varicose veins of the 
right lower extremity, rated as 40 
percent disabling; and residuals of 
avulsion fracture of the right ankle, 
rated as 10 percent disabling; (2) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected.

2.  Provide the claims file to an 
appropriately qualified VA physician.  
Request that the physician review the 
claims file and note the review in the 
report.  Request that the physician 
provide an opinion: 

a.  Whether the Veteran's coronary artery 
disease and peripheral vascular disease 
was at least as likely as not (50 percent 
probability or greater) related to 
treatment for chest pain in service or 
any other aspect of service. 

b.  Whether the Veteran's service-
connected varicose veins, degenerative 
changes of the lumbar spine, or residuals 
of a right ankle fracture aggravated 
(i.e., permanently increased in severity) 
the Veteran's coronary artery disease and 
peripheral vascular disease. 

c.  Whether the Veteran's service-
connected varicose veins, degenerative 
changes of the lumbar spine, or residuals 
of a right ankle fracture contributed 
substantially and materially (as opposed 
to casually) to coronary artery disease 
and peripheral vascular disease, the 
primary and underlying causes of the 
Veteran's death.  

3.  Then, after conducting any additional 
development deemed necessary, 
readjudicate the claim for service 
connection for the cause of the Veteran's 
death.  If the decision remains adverse 
to the appellant, provide the appellant 
and her representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




